394 F.2d 828
Paul R. JERABEK, Appellant,v.UNITED STATES of America, Appellee.
No. 25648.
United States Court of Appeals Fifth Circuit.
May 20, 1968.
Rehearing Denied July 3, 1968.

Frank A. Pavese, Fort Myers, Fla., for appellant.
Thomas G. Wilson, Asst. U. S. Atty., Tampa, Fla., Edward F. Boardman, U. S. Atty. Middle District of Florida, for appellee.
Before POPE,* TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
There having been sufficient evidence upon which the jury was warranted to find beyond a reasonable doubt that the appellant was guilty of violating Section 501(c) of Title 29 U.S.C., the judgment is


2
Affirmed.



Notes:


*
 Of the Ninth Circuit, sitting by designation